Monsanto Company 800 North Lindbergh Blvd St. Louis, Missouri 63167 Release Immediately Contact Media:Lee Quarles(314-694-2330) SEEDS AND TRAITS BUSINESS PROVIDES STRONG PROFIT CONTRIBUTION IN THIRD-QUARTER AND YEAR-TO-DATE RESULTS; NEW COMPETITIVE DYNAMICS CHANGE OUTLOOK FOR ROUNDUP FRANCHISE St. Louis – June 24, 2009 ($ in millions) Third Quarter 2009 Third Quarter 2008 Nine Months 2009 Nine Months 2008 Net Sales by Segment Corn seed and traits $ 1,020 $ 975 $ 3,726 $ 3,189 Soybean seed and traits 540 447 1,367 1,064 Cotton seed and traits 333 279 413 361 Vegetable seeds 206 185 572 521 All other crops seeds and traits 149 161 311 293 TOTAL Seeds and Genomics $ 2,248 $ 2,047 $ 6,389 $ 5,428 Roundup and other glyphosate-based herbicides $ 614 $ 1,168 $ 2,749 $ 3,158 All other agricultural productivity products 299 323 707 728 TOTAL Agricultural Productivity $ 913 $ 1,491 $ 3,456 $ 3,886 TOTAL Net Sales $ 3,161 $ 3,538 $ 9,845 $ 9,314 Gross Profit $ 1,834 $ 1,967 $ 5,905 $ 5,217 Operating Expenses $ 799 $ 866 $ 2,550 $ 2,270 Interest Expense (Income) – Net $ 18 $ (4 ) $ 24 $ (8 ) Other Expense (Income) – Net $ 4 $ (5 ) $ 62 $ (189 ) Net Income $ 694 $ 811 $ 2,342 $ 2,196 Diluted Earnings per Share (See note 1.) $ 1.25 $ 1.45 $ 4.21 $ 3.93 Items Affecting Comparability – EPS Impact Loss (Income) on Discontinued Operations $ 0.01 $ (0.02 ) $ (0.02 ) Solutia Claim Settlement (after tax) $ (0.23 ) Acquired In Process R&D (Aly Participacoes Ltda.) $ 0.19 Diluted Earnings per Share from Ongoing Business (For the definition of ongoing EPS, see note 1.) $ 1.25 $ 1.46 $ 4.38 $ 3.68 Effective Tax Rate 30 % 26 % 28 % 30 % - more - Comparison as a Percent of Net Sales: Third Quarter 2009 Third Quarter 2008 Nine Months 2009 Nine Months 2008 Gross profit 58% 56% 60% 56% Selling, general and administrative expenses (SG&A) 16% 17% 16% 17% Research and development expenses (excluding acquired in-process R&D) 9% 7% 8% 7% Income before income taxes and minority interest 32% 31% 33% 34% Net income 22% 23% 24% 24% Comment from Monsanto
